Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Response to Amendment

This office action is in response to the amendment filed on 07/09/2021.  Claims 1-44 were canceled.  Claims 45-64 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 51, 53, 54, 61, 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 9191161, “Li”) in view of other embodiments of Li.

	Re claims 51, 53, 61 and 63, Li discloses transmitting a first set of commands to a user equipment, UE (figure 4, step 402), and receiving a first acknowledgement from the 
	Re claim 61, Li discloses communication circuitry configured to exchange signals with the wireless communication system (figure 1; element 102) and processing circuitry communicatively coupled to the communication circuitry (figure 1; element 122).
	Re claims 54 and 64, the modified system of Li discloses transmitting an ACK/NAK with the bit one and zero (column 4, lines 56-59), but fails to disclose transmitting an ACK/NAK with the bit zero and one. However, such a change would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Li by transmitting an ACK/NAK with the bit zero and one to yield predictable results.



Allowable Subject Matter

Claims 45-50 and 55-60 are allowed.
Claims 52 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Applicant's arguments filed on 7/9/21 have been fully considered but they are not persuasive.
		Applicant argues that Li does not discloses “scheduling transmission of a second set of commands to the UE according to one or more rules that require the UE to respond with a second acknowledgement comprising the confirmation field set to a second value that is different from the first value.”.  The examiner respectfully disagrees. First, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, it is the combined teaching of Li and other embodiments of Li that shows all the limitations of the claim as shown in the rejection.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/HONG S CHO/
Primary Examiner, Art Unit 2467